        Case 7:20-cv-04573-PMH-PED Document 94 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   INTERNATIONAL BUSINESS
   MACHINES CORPORATION,

                          Plaintiff,                            Case No. 7:20-cv-04573
               v.

   RODRIGO KEDE DE FREITAS LIMA,

                         Defendant.


                    DECLARATION OF JAMES H. MCQUADE IN SUPPORT OF
                           DEFENDANT’S PRE-HEARING BRIEF

         I, James H. McQuade, declare that:

         1.         I am an attorney at law admitted to practice before this Court and a partner of the

law firm Orrick, Herrington & Sutcliffe LLP, counsel for Defendant Rodrigo Lima (“Lima”). As

such, I am personally familiar with the facts set forth herein. I respectfully submit this declaration

in support of Lima’s Pre-Hearing Brief.

         2.         Attached hereto as Exhibit A is a true and correct copy of excerpts from the

deposition transcript of Diane Gherson dated July 7, 2020.

         3.         Attached hereto as Exhibit B is a true and correct copy of excerpts from the

deposition transcript of Randy Walker dated July 8, 2020.

         4.         Attached hereto as Exhibit C is a true and correct copy of excerpts from the

deposition transcript of Juan Zufiria dated July 10, 2020.

         5.         Attached hereto as Exhibit D is a true and correct copy of a Wall Street Journal

article titled “Amazon Has Long Ruled the Cloud. Now it Must Fend off Rivals,” produced during

discovery and bates-stamped MSFT_000001378-85.


4129-6815-1845.2
        Case 7:20-cv-04573-PMH-PED Document 94 Filed 09/11/20 Page 2 of 2




         6.        Attached hereto as Exhibit E is a true and correct copy of a Financial Times article

titled, “IBM turns to Technologist Chief for Cloud Computing Battle,” produced during discovery

and bates-stamped MSFT_000001386-91.

         7.        Attached hereto as Exhibit F is a true and correct copy of a Deccan Chronicle

article titled, “Thousands of IBM US jobs likely Cut as new CEO Arvind Krishna Sharpens Firm’s

Focus,” produced during discovery and bates-stamped Lima_000001144-56.

         8.        Attached hereto as Exhibit G is a true and correct copy of a Kinsta article titled

“Cloud Market Share – a look at the Cloud Ecosystem in 2020,” produced during discovery and

bates-stamped Lima_000001079-1106.

         9.        Attached hereto as Exhibit H is a true and correct copy of a Forbes article titled,

“IBM is Catching up with Microsoft and Amazon,” produced during discovery and bates-stamped

Lima_000001123-29.

         10.       Attached hereto as Exhibit I is a true and correct copy of an article from

whatcompetitors.com titled, “Top 10 IBM Competitors in 2020,” produced during discovery and

bates-stamped Lima_000001157-67.

         11.       Attached hereto as Exhibit J is a true and correct copy of excerpts from the

deposition transcript of Paul Holloway dated July 9, 2020.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on July

13, 2020 at New York, New York



                                                    By:          /s/ James McQuade
                                                                     James McQuade




4129-6815-1845.2
